Citation Nr: 1428758	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction of the disability evaluation for the Veteran's lumbar spine degenerative disc disease from 40 to 20 percent effective as September 1, 2008, was proper.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 25, 2011.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1979 to October 2000.  

In January 2008, the Denver, Colorado, Regional Office (RO) granted a temporary total rating for the Veteran's lumbar spine degenerative disc disease under the provisions of 38 C.F.R. § 4.30 based upon the need for convalescence following a February 2007 L2-4 "redo laminectomy" for the period from February 8, 2007, to April 30, 2007, and proposed to reduce the disability evaluation for the lumbar spine degenerative disc disease from 40 to 20 percent.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO rating decision which effectuated the proposed reduction as of September 1, 2008.  In September 2010, the RO granted a temporary total rating for the Veteran's lumbar spine degenerative disc disease under the provisions of 38 C.F.R. § 4.30 based upon the need for convalescence following an April 2010 lateral interbody fusion for the period from April 30, 2010, to July 31, 2010.  In June 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In July 2012, the Appeals Management Center (AMC) granted a temporary total rating for the Veteran's lumbar spine degenerative disc disease under the provisions of 38 C.F.R. § 4.30 based upon the need for convalescence following a January 2011 lumbar spine reconstructive surgery for the period from January 17, 2011, to April 30, 2011; increased the evaluation for the Veteran's lumbar spine degenerative disc disease from 20 to 40 percent; granted service connection for right lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; and effectuated those awards as of August 8, 2011.  

In July 2013, the RO, in pertinent part, granted a temporary total rating for the Veteran's lumbar spine degenerative disc disease under the provisions of 38 C.F.R. § 4.30 based upon the need for convalescence following a July 2012 L2 to S1 segmental fixation with hardware removal and replacement for the period from July 5, 2012, to August 31, 2012; granted a temporary total rating for the Veteran's lumbar spine degenerative disc disease under the provisions of 38 C.F.R. § 4.30 based upon the need for convalescence following a November 2012 posterior spinal fusion revision and placement of an internal bone stimulator for the period from November 20, 2012, to December 31, 2012; granted service connection for left lower extremity radiculopathy; assigned a 10 percent evaluation for the period from July 25, 2010, to January 10, 2013, and a 40 percent evaluation for the period on and after January 11, 2013, for that disability; granted service connection for right upper extremity radiculopathy; assigned a 20 percent evaluation for that disability; granted service connection for left upper extremity radiculopathy; assigned a 30 percent evaluation for that disability; effectuated those awards as of July 25, 2011; granted special monthly compensation based on loss of use of a foot; effectuated that award as of January 11, 2013; granted a TDIU; and effectuated that award as of July 25, 2011.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of an evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease and a TDIU for the period prior to July 25, 2011, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

The evidence of record at the time of the May 2008 reduction action did not establish material improvement of the Veteran's post-operative lumbar spine degenerative disc disease.  



CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's lumbar spine degenerative disc disease from 40 percent to 20 percent effective as of September 1, 2008, was improper.  38 C.F.R. § 3.344(c) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by38 U.S.C.A. § 5103(a) , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation of the Veteran's lumbar spine degenerative disc disease from 40 to 20 percent disabling effective as of September 1, 2008, was improper.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  


II.  Reduction of Evaluation for the Veteran's Lumbar Spine Disability

The Veteran contends that the reduction of the evaluation for his lumbar spine degenerative disc disease from 40 to 20 percent effective as of September 1, 2008, was improper as his service-connected disability had not improved but rather had significantly worsened in severity.  

The report of a September 2007 VA spine examination for compensation purposes conveys that the Veteran reported having undergone further spinal surgery due to repeated failure of his prior spinal fusions.  He complained of worsening low back pain and limitation of his physical endurance since his last spinal surgery.  The Veteran's claims files were not available for the examiner's review prior to the evaluation.  On examination of the lumbar spine, the Veteran exhibited a lumbar spine range of motion of forward flexion to 50 degrees, extension to 10 degrees, bilateral lateral bending to 20 degrees, and bilateral rotation to 20 degrees with pain and stiffness.  

In January 2008, the RO proposed to reduce the evaluation for the Veteran's lumbar spine degenerative disc disease from 40 to 20 percent.  The RO clarified that "based on this objective evidence [from the September 2007 VA examination], we propose to reduce the evaluation from 40 to 20 percent."  In May 2008, the RO effectuated the proposed reduction as of September 1, 2008.  

In an April 2009 statement of the case (SOC) issued to the Veteran, the RO informed the Veteran that: "on the VA exam, you had forward flexion to 50 degrees and a combined range of motion of 140 degrees;" "none of [the records submitted by the Veteran] show you meet the requirements for the 40 percent evaluation;" and "a higher evaluation of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4weeks but less than 6 weeks during the past 12 months."  

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  38 C.F.R. § 3.344(c).  

The Court has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The September 2007 VA spine examination findings neither reflect that a sustained improvement in the Veteran's post-operative lumbar spine degenerative disc disease had actually occurred nor show an improvement in the Veteran's ability "to function under the ordinary conditions of life and work."  As noted above,  at the time of the September 2007 VA examination, the Veteran reported worsening pain and limitation of his physical endurance.  The RO did not specifically identify any sustained improvement of the Veteran's post-operative lumbar spine disability.  Indeed, the RO noted only that the Veteran did not currently meet the criteria for a 40 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This is the defect identified by the Court in Brown.  

In the absence of any specific and objective findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's lumbar spine degenerative disc disease from 40 to 20 percent effective as of September 1, 2008, was improper.  38 C.F.R. § 3.344(c).  


ORDER

The reduction of the evaluation for the Veteran's lumbar spine degenerative disc disease from 40 to 20 percent effective as of September 1, 2008, was improper.  


	(CONTINUED ON NEXT PAGE)


REMAND

In reviewing the record, the Board observes that the clinical documentation is unclear as to whether the Veteran currently exhibits ankylosis of the lumbar spine and, if so, whether, such ankylosis is favorable or unfavorable.  A January 2013 VA orthopedic treatment record states that an impression of "T2-S1 posterior spinal fusion with left sided hemiparesis" was advanced.  The report of a July 2013 VA spine examination indicates that the Veteran was diagnosed with lumbar spine degenerative disc disease and "[status post] multiple fusions [lumbosacral] spine."  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  An additional VA spine examination would be helpful in resolving the issues raised by the instant appeal.  

A May 2013 Social Security Administration (SSA) record reflects that the Veteran applied for SSA benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Clinical documentation dated after July 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his post-operative lumbosacral spine disabilities after July 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2013.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Schedule the Veteran for the VA spinal evaluation conducted by a physician in order to determine the nature and severity of his post-operative lumbar spine degenerative disc disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has ankylosis of the lumbar spine and, if so, whether such ankylosis is favorable or unfavorable.  
All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

5.  Then readjudicate the issues of an evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease including whether referral for assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted, and entitlement to a TDIU for the period prior to July 25, 2011.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


